Citation Nr: 1453950	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-25 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The June 2012 rating decision also denied the Veteran's claim for entitlement to service connection for tinnitus.  The Veteran timely filed a notice of disagreement on the issue.  However, an August 2012 rating decision granted service connection for tinnitus with a disability rating of 10 percent effective February 28, 2012, the date the Veteran's claim was received.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.



FINDING OF FACT

The probative evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is causally related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

In this decision, the Board grants service connection for bilateral hearing loss.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is deemed to be harmless error and any further discussion of VA's responsibilities is not necessary.

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Veteran contends that he has current bilateral hearing loss that is related to his active service.  He reports that, during active service, he worked on heavy machinery using power tools.  He reports that he was often around generators and compressors.  He has also described a period of active service during which he slept near a 175mm gun that would fire throughout the night.  See Statement in Support of Claim received in August 2012.  He has indicated that his hearing difficulties began shortly after discharge from active service, and that his hearing difficulties have continued through the present.  He also reported that after service he worked for 30 years in a clerical position for a railroad company, and that this job involved very little noise exposure.  See hearing testimony.

The Veteran's service treatment records do not reference noise exposure or hearing loss.  Both the service entrance medical examination and service discharge medical examination show no hearing loss.  Additionally, on his Report of Medical History at service discharge, the Veteran indicated that he had no history of hearing loss.  Nevertheless, the Veteran's DD Form 214 documents that he served during the Vietnam Era, that he was awarded the Vietnam Service Medal, and that he had a military occupational specialty (MOS) of auto repairman.  The Veteran has indicated that his duties as an auto repairman involved contact with heavy machinery, power tools, and combat conditions, including exposure to noise from gunfire and mortars.  The Veteran's contentions of in-service noise exposure are deemed consistent with the circumstances and conditions of his service, particularly in light of his MOS as an auto repairman.  Therefore, the Board finds that the evidence establishes that the Veteran was exposed to acoustic trauma during service, even though there is no official record of such incurrence during service.  See 38 U.S.C.A. § 1154(b).  Thus, the in-service injury requirement for service connection is met.

Audiometric testing conducted in conjunction with a May 2012 VA examination reveals that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The May 2012 VA examiner provided a diagnosis of bilateral sensorineural hearing loss.  Thus, the current-disability requirement for service connection is met.  The question remaining for consideration, therefore, is whether the Veteran's current bilateral hearing loss disability is related to the in-service noise exposure.

Initially, the Board notes that the record contains conflicting medical opinions as to whether the Veteran's current hearing loss disability is etiologically related to his active service.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The May 2012 VA examiner reviewed the claims file, considered the Veteran's reported symptomatology and medical history, and examined the Veteran.  The Veteran reported to the VA examiner his in-service exposure to artillery noise and noise associated with his work as an auto mechanic.  The Veteran further reported that he was not exposed to any significant post-service occupational or recreational noise.  The VA examiner noted that although the Veteran had a current hearing loss disability, both the entrance and discharge medical examinations in the Veteran's service treatment records showed normal hearing.  The VA examiner opined that, given the normal hearing bilaterally evidenced by the Veteran's discharge audiogram and the lack of evidence of any significant shift in thresholds from induction to discharge, the Veteran's bilateral hearing loss is less likely as not caused by or a result of military noise exposure.  The May 2012 VA examiner did not provide any further rationale to support this opinion.

In July 2012, the Veteran's private audiologist, I. Johnson, M.A. F-AAA, submitted a letter containing a summary of the Veteran's audiological treatment and an opinion as to the etiology of the Veteran's current hearing loss disability.  The letter notes the Veteran's report of prolonged exposure to 175mm gun fire during active service.  The letter indicates that the audiologist discussed with the Veteran his medical and family history.  The letter also notes that the Veteran's bilateral hearing loss had worsened since the audiologist first examined him in June 2008.  The letter states that the precipitous nature of the Veteran's high-frequency sensorineural hearing loss is consistent with that seen in cases of prior noise exposure.  The audiologist opined that the Veteran's bilateral hearing loss disability is more likely than not due to prior noise exposure during his years of active service.

In November 2012, the claims file was forwarded to another VA examiner for an addendum opinion on the etiology of the Veteran's bilateral hearing loss disability.  The November 2012 VA examiner was asked to address the possibility that the Veteran's delayed onset hearing loss was related to active service.  The VA examiner reviewed the claims folder and concluded that, "given normal hearing bilaterally on [the] discharge audiogram and no evidence of significant shift in thresholds from induction to discharge, hearing impairment is not caused by or a result of military noise exposure."  As rationale, the VA examiner provided quotations from a study by the Institute of Medicine, which found that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

The Board affords little probative weight to the May 2012 VA opinion.  Although the May 2012 VA examiner reviewed the claims folder, considered the Veteran's reported symptomatology, and examined the Veteran, the VA examiner did not provide adequate rationale to support the negative nexus opinion.  Significantly, the negative nexus opinion does not reflect consideration of the Veteran's reported in-service noise exposure or of the lack of significant post-service recreational or occupational noise exposure.

The Board affords more probative weight to the July 2012 positive nexus opinion from the Veteran's private audiologist.  The opinion reflects appropriate consideration of the Veteran's reported medical history, which was consistent with the evidence of record.  It was based on personal examination of the Veteran, and on the audiologist's medical expertise in the field of hearing loss disabilities.  Furthermore, the audiologist reported a 4-year treating relationship with the Veteran, which gives her first-hand knowledge of any recent changes in the Veteran's hearing loss disability.

The Board also affords some probative weight to the November 2012 VA examiner's negative nexus opinion.  The November 2012 VA examiner reviewed the claims file and considered the Veteran's reported symptomatology and past noise exposure.  The November 2012 VA examiner's opinion reflects consideration of the Veteran's reported in-service noise exposure, and is supported by adequate rationale in the form of extensive citation to a study from a well-respected medical organization.  The Board notes, however, that the study quoted by the November 2012 VA examiner does not rule out the possibility of delayed onset hearing loss due to in-service noise exposure; it merely states that such delayed onset is unlikely.

The Board notes that the May 2012 and November 2012 VA examiners' negative nexus opinions were based, at least in part, on the absence of an in-service hearing loss disability.  The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, the Veteran has provided credible statements describing in-service noise exposure.  In addition, he has consistently reported onset of hearing loss immediately after service and increasingly worse hearing since that time despite an absence of post-service occupational and recreational noise exposure.  The Veteran is competent to testify as to hearing difficulty, as doing so requires only personal knowledge.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his bilateral hearing loss to be credible, and accords them evidentiary weight.  The Board finds that the Veteran's credible statements, combined with his private audiologist's July 2012 positive nexus opinion, are sufficient to outweigh the May 2012 and November 2012 VA examiners' negative nexus opinions.

At the very least, the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure.  Resolving the doubt in the Veteran's favor, the Board finds that the bilateral hearing loss disability is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


